Exhibit 10.23

 

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

 

This First Amendment (this “Amendment”), dated as of June 9, 2008 (the
“Amendment Effective Date”), to the Third Amended and Restated Stockholders’
Agreement dated June 25, 2004 (the “Stockholders’ Agreement”; terms not
otherwise defined herein are used herein as therein defined), is by and among
MXenergy Holdings Inc., a Delaware corporation (the “Company”), Charter Mx LLC,
a Delaware limited liability company (“Charter Mx”), Denham Commodity Partners
Fund L.P. f/k/a Lathi LLC, a Delaware limited partnership (“Denham”), and
Stockholders holding a majority of the outstanding shares of Voting Stock as of
the Effective Date.

 

PRELIMINARY STATEMENTS

 

A.            Certain of the Stockholders desire to amend the Stockholders’
Agreement as hereinafter provided; and

 

B.            The Stockholders party hereto, constituting the Company, Charter
Mx, Denham and Stockholders holding a majority of the outstanding shares of
Voting Stock as of the Effective Date, are willing to amend the Stockholders’
Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1.               Amendments to Stockholders’ Agreement.

 

(a)           Amendment to Section 3.4.  Section 3.4 of the Stockholders’
Agreement is hereby amended by:

 

(i)            deleting the word “and” contained at the end of clause
(d) thereof; and

 

(ii)           deleting the period contained at the end of clause (e) thereof
and inserting in its place the following:  “and;”; and

 

(iii)          inserting a new clause (f) to read as follows:  “without
consideration by a Stockholder who is a natural person to a university or
college, trust, foundation, unincorporated association or other not-for-profit
entity established for charitable purposes that is exempt from federal income
taxes pursuant to Section 501(c)(3) of the United States Internal Revenue Code
(26 U.S.C. §501(c)).”; and

 

(iv)          deleting in its entirety the reference to “cases (b), (c) and (d)”
contained in the proviso following the end of clause (f), and replacing it with
the following reference:  “cases (b), (c), (d) and (f)”; and

 

1

--------------------------------------------------------------------------------


 

(v)           adding a further proviso to the end of the proviso following the
end of clause (f) to read as follows:  “provided further, however, that in the
case of clause (f) above, it shall be a condition to such transfer that the
Board of Directors shall have approved such transfer (such approval to be within
the complete discretion of the Board of Directors).

 

Section 2.               Amendment Binding.  This Amendment shall be binding
upon each holder of any securities outstanding (including securities into which
such securities are convertible), each future holder of all such securities, and
the Company.

 

Section 3.               Governing Law.  This Amendment shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
as applied to agreements among New York residents entered into and to be
performed entirely within New York.

 

Section 4.               Entire Agreement.  This Amendment and the Stockholders’
Agreement constitute the entire agreement and understanding among the parties
and supersede all prior agreements and understandings, whether written or oral,
among the parties hereto concerning the transactions provided herein and
therein.

 

Section 5.               Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 6.               Headings.  The headings set forth in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 7.               Severability.  In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Effective Date.

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

By:

/s/ CHAITU PARIKH

 

 

 

Name: Chaitu Parikh

 

 

 

Title: Vice President and CFO

 

 

 

 

 

 

 

 

CHARTER MX LLC

 

 

 

 

 

 

By:

Charterhouse Equity Partners IV,

 

 

 

 

L.P., its Managing Member

 

 

 

 

 

 

 

 

By:

CHUSA Equity Investors IV, L.P.,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

Charterhouse Equity IV, LLC,

 

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ WILLIAM M. LANDUYT

 

 

 

Name: William M Landuyt

 

 

 

Title: Senior Partner

 

 

 

 

 

 

 

 

STOCKHOLDERS HOLDING A MAJORITY OF
THE OUTSTANDING STOCK AS OF THE
EFFECTIVE DATE

 

 

 

 

 

By:

/s/ JEFFREY A. MAYER

 

 

 

Name: Jeffrey A. Mayer

 

 

 

 

 

 

 

 

DENHAM COMMODITY PARTNERS FUND L.P.

 

 

 

 

 

 

By:

Denham Commodity Partners GP

 

 

 

 

LP, its General Partner

 

 

 

 

 

 

 

 

By:

Denham GP LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ STUART D. PORTER

 

 

 

Name: Stuart D. Porter

 

 

 

Title: Managing Member

 

3

--------------------------------------------------------------------------------